The question raised by the claimant's exception is whether the evidence warrants a finding that the defendant was in possession of the property at the time the rent for which the trustees were charged accrued; for if he was, the trustees were properly charged.
It is conceded that the defendant took possession at the time or soon after he bought the property and the only evidence tending to prove he has since been dispossessed is the fact the claimant notified the tenants to quit soon after they were summoned as trustees in the first suit.
It cannot be said from that fact alone that he was in possession of the property either at the time the tenants were summoned as trustees in this suit, or at any other time, for that fact is as consistent with the view that he gave the notice to help the defendant defraud his creditors, as the one that he had taken possession of the property.
Exception overruled.
All concurred.